UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6418


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID CARROLL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:94-cr-00519-1)


Submitted:    June 22, 2009                   Decided:   July 1, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Carroll, Appellant Pro Se.      James L. Trump, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David       Carroll     appeals       the     district      court’s    orders

denying relief on his motion for reduction of sentence filed

pursuant       to    18    U.S.C.     §   3582(c)      (2006),       and   his   motion     to

convene    a    three-judge          district       court.      We    have   reviewed      the

record    and       find    no   reversible         error.      Accordingly,         we   deny

Carroll's motion to remand and affirm for the reasons stated by

the   district       court.         United   States        v.   Carroll,     No.     1:94-cr-

00519-1 (E.D. Va. Jan. 7, 2009).                    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                     AFFIRMED




                                                2